Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is made and
entered into as of October 3, 2006, by and between Douglas K. Freeman
(“Executive”) and NetBank, Inc., a Georgia corporation (the “Company”).

RECITALS

WHEREAS, Executive has been employed by the Company as its Chief Executive
Officer (“CEO”) pursuant to that certain Employment Agreement dated November 18,
2001 by and between Executive and the Company, as amended on April 1, 2002 and
April 30, 2004 (collectively, the “Employment Agreement”).

WHEREAS, Executive recently initiated discussions with the Board of Directors of
the Company (the “Board”) regarding whether, in the Board’s judgment, a
transition in leadership of the Company at this time is in the best interests of
the Company and its shareholders.  As a result of the ensuing discussions
between Executive and the Board, Executive and the Company have reached a mutual
agreement that Executive will, effective as of the close of business on October
5, 2006 (the “Separation Date”), resign from his position as CEO and as Chairman
of the Board and resign as a director of the Company.

WHEREAS, inasmuch as Executive’s separation is the result of mutual agreement of
the parties hereto, a termination circumstance not contemplated in the
Employment Agreement, the parties hereto desire to (i) terminate the Employment
Agreement and (ii) enter into this Agreement to define the terms and conditions
of Executive’s separation from the Company, such that this Agreement shall
supersede the Employment Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and Executive, intending to be legally bound,  hereby agree as follows:

1)             Recitals.  The Recitals above are true and correct and
incorporated by reference as if fully set forth herein.

2)             Termination of Employment Agreement; Other Agreements and Plans. 
Executive and the Company mutually acknowledge and agree that the Employment
Agreement is hereby terminated and superseded by this Agreement.  All terms and
conditions relating to Executive’s separation from the Company and the Company’s
entire obligations with respect thereto shall be as set forth in this
Agreement.  In addition, and for the avoidance of doubt, this Agreement
supersedes any and all agreements set forth in the Employment Agreement with
respect to compensation and termination of benefits and the Company’s
obligations with respect thereto, including, but not limited to, annual base
salary, cash bonuses under the Management Incentive Plan, options to purchase
the stock of the Company (“Stock Options”), restricted stock of the Company
(“Restricted Stock”), and any awards or grants under the NetBank, Inc. 1996
Stock Incentive Plan and the NetBank, Inc. Mid-Term Incentive Plan thereunder
(“Plan Awards”), and any other fringe benefits and perquisite programs
previously provided to Executive; provided,


--------------------------------------------------------------------------------


however, that Executive’s rights under and pertaining to the NetBank, Inc.
401(k) Plan (“401(k) Plan”) will in all respects be governed by the terms of the
401(k) Plan.

3)             Corporate Positions.  Executive hereby resigns from his positions
as CEO and Chairman of the Board of the Company effective on the Separation
Date.

4)             Separation Benefits.  Executive’s exclusive compensation and
remedy with respect to his separation from the Company shall be to receive from
the Company the following as set forth in this Section 4.  Executive shall be
responsible for the payment of all applicable income, transfer, sales, use and
other taxes under federal, state, local or other law, due and owing as a result
of the payments or transfers or use of property from the Company to Executive
hereunder.

a)             Payments.  The Company shall pay Executive in one lump sum on the
Separation Date the sum of (i) $2,900,000; and (ii) any unpaid base salary of
Executive that is due and owing as of the Separation Date.

b)            Continuation of Employment Benefits.  The Company shall provide
Executive with continued participation in the medical, dental and vision
insurance coverage plans of the Company (“Welfare Plans”) in which Executive is
participating on the Separation Date until the earlier of: (i)  the termination
by the Company of Welfare Plans that permit the participation of former
employees;  (ii) the end of the 36-month period following the Separation Date;
and (iii) the date, or dates, Executive receives comparable coverage and
benefits under the plans and programs of any subsequent employer; provided,
however, that the provision of such benefits to Executive by the Company shall
be in accordance with Welfare Plans as maintained by the Company from time to
time for its then current senior executives.

c)             Equity-based Compensation.  All unvested Stock Options granted,
and all unvested and outstanding Restricted Stock awarded, to Executive by the
Company prior to the date hereof shall immediately vest upon the Separation
Date.  For the avoidance of doubt, Executive agrees that he is not entitled to
receive shares of common stock of the Company, if any, which are payable, or may
otherwise be payable, to him under the 2004 and 2006 Mid-Term Incentive Plans. 
All outstanding Stock Options not exercised by Executive within ninety (90) days
from the Separation Date shall expire at the end of such ninety (90) day period.

5)             Withholding Taxes. The Company may withhold from all payments due
to Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

6)             Release of Claims.  Executive does hereby unconditionally
release, acquit, discharge, and agree to hold the Company, its parent,
subsidiaries and affiliated companies, and its and their officers, directors,
shareholders, employees, agents, representatives, successors and assigns
(collectively referred to in this paragraph as the “Releasees”), harmless from
and against any and all actions, claims, suits, rights, liabilities, or demands
of any kind or nature (each such action, claim, suit, right, liability, or
demand being hereinafter individually referred to as a “Claim” and collectively
referred to as “Claims”) that Executive may now or hereafter have against
Releasees, or any one or group of them, which Claim arose or accrued on or prior
to the

2


--------------------------------------------------------------------------------




Separation Date, including, but not limited to, (i) any and all Claims in
connection with (A) his employment relationship with the Company, (B) the terms
and conditions of such employment relationship (including compensation and
benefits), (C) his service as a director of the Company (except for
indemnification pursuant to the Company’s Certificate of Incorporation, bylaws
or any director or officer indemnification agreement between Executive and the
Company) or (D) the termination of such employment or director relationship and
the circumstances surrounding each such termination, and (ii) any and all Claims
arising pursuant to any law, constitution, regulation, or any statute or common
law theory, whether in tort, contract, equity, or otherwise.  Without limiting
the generality of the foregoing, Executive specifically releases, acquits,
discharges, waives and agrees to hold Releasees harmless from and against any
and all Claims (i) arising under the Civil Rights Acts of 1866, 1964, and 1991;
the Americans with Disabilities Act; the Older Workers Benefit Protection Act of
1990, the Family and Medical Leave Act of 1993 and any other federal law, and
the laws of the state(s) governing Executive’s employment with the Company
concerning fair employment practices (which Acts and laws prohibit
discrimination based upon race, religion, sex, national origin, color, age,
disability, and in some jurisdictions, sexual orientation); and Employee
Retirement Income Security Act of 1974, as amended (other than such rights as
are mandated or vested by law), or (ii) arising under federal, state, or local
laws or regulations, or any common law theories of recovery.  Executive hereby
waives all rights to any benefits, including, but not limited to, monetary
recovery and reinstatement, derived from any actions, suits, or proceedings
brought on Executive’s behalf related to his employment with Employer, including
any action, suit, or proceeding brought by the Equal Employment Opportunity
Commission or anyone else.  If Executive files any action, suit, or proceeding
with respect to any Claim released by him herein, Executive agrees to indemnify
Employer against any damages or judgments arising there from.

7)             No Admission.  Executive acknowledges and agrees that this
Agreement is not intended by either party to be construed, and will not be
construed, as an admission by the Company of any liability or violation of any
law, statute, ordinance, regulation or legal or moral duty of any nature
whatsoever.

8)             Cooperation with Transition and Claims.  Executive agrees that,
as necessary and upon request, he will cooperate with the Company and will
render all reasonable assistance in the prosecution or defense by the Company of
all claims, demands, suits, actions, proceedings and causes of action brought
against or by any party, howsoever and whenever arising, including, but not
limited to, meeting with attorneys who represent the Company, making affidavits
or signed statements, giving deposition testimony and appearing as a witness,
whenever such evidence may be necessary or desirable in any such matter.  
Executive further agrees that, during the month of October, 2006, he will
provide all necessary assistance to the Company’s new CEO as the new CEO
transitions into such position.  All of Executive’s reasonable out of pocket
expenses in connection with his performance under this Section 8 shall be
reimbursed by the Company.

9)             Non-Disparagement.  Executive agrees not to disclose any
information or make or publish any statement or do any other thing that may tend
to harm or prejudice the reputation or good name of the Company or its officers,
directors, or employees.  Executive agrees not to say or do anything to or in
relation to officers, directors, employees, clients, customers, agents, or

3


--------------------------------------------------------------------------------




representatives of the Company that is adverse or prejudicial to the Company, or
inconsistent with the management or policies of the Company.

10)           Confidentiality.

a)             Executive shall keep confidential all non-public information he
has learned during his employment with the Company regarding the Company, its
business, its operations, its systems, its employees, its customers, its clients
and prospective clients.  In addition, Executive agrees that he will not
disclose non-public information obtained from the Company or its officers,
directors, or management during his employment, including, but not limited to,
information regarding or statements by the Company or its officers, directors or
management, to anyone other than as required by law or in response to a lawful
court order or subpoena.  Nothing in this Section 10 shall prohibit Executive
from initiating a claim as a charging party with the Equal Employment
Opportunity Commission (“EEOC”), or participating as a witness at the request of
the Company or a third party, in any investigation by the Securities and
Exchange Commission, the EEOC, or any other governmental agency charged with
investigation of any matters related to Executive’s employment with the Company
(“investigating agency”), nor shall Executive be prohibited from testifying in
response to a subpoena, court order, or notice of deposition.  Executive agrees
to notify the Company’s chief legal executive, in writing, at least ten (10)
days prior to the response deadline or appearance date (whichever is earlier)
for any such court order, subpoena, or notice of deposition issued by the court
or investigating agency which seeks disclosure of the information referenced in
this paragraph and agrees to take any actions reasonably requested by the
Company in order to allow the Company to protect the release of information
regarding Executive’s employment and separation from the Company in such court
or agency proceeding.

b)            Executive shall upon the Separation Date return to the Company all
records, lists, files and documents which are in his possession and which relate
to the Company, or any of its subsidiaries or affiliates.

11)           Use.  Executive agrees that Executive will not use any of the
information or property described in Section 10 of this Agreement for his own
benefit or for the benefit of any new employer or any third person.

12)           Non-solicitation; Non-competition.  Executive acknowledges that
the Company operates its retail banking, financial intermediary, transaction
processing and servicing asset business segments throughout the United States of
America.  By virtue of Executive’s position as Chairman of the Board and CEO, he
has significant confidential information about the Company and its existing and
future plans and strategies.  As a result, Executive acknowledges that the
Company has a legitimate business interest supporting the restrictive covenants
set forth in this Section 12. Until the second (2nd) anniversary of the
Separation Date, Executive shall not, in any manner, directly or indirectly,
within the United States of America (without the prior written consent of the
Company): (i) accept any engagement in any capacity that involves Executive
performing employment, management, consultation or advisory services of any kind
with a Competitive Enterprise (as hereinafter defined), (ii) Solicit (as
hereinafter defined) any Customer (as hereinafter defined) to transact business
with a Competitive Enterprise or to reduce or refrain from doing any business
with the Company or any of its subsidiaries or affiliates (iii) transact

4


--------------------------------------------------------------------------------




business with any Customer that would cause Executive to be a Competitive
Enterprise, (iv) interfere with or damage any relationship between the Company
or any of its subsidiaries or affiliates and a Customer or (v) Solicit anyone
who is then an employee of the Company or any of its subsidiaries or affiliates
(or who was an employee of the Company or any of its subsidiaries or affiliates
within the prior 12 months) to resign from the Company or any of its
subsidiaries or to apply for or accept employment with any other business or
enterprise.  For purposes of this Agreement:  a “Customer” means any customer or
prospective customer of the Company or its subsidiaries or affiliates whose
identity became known to Executive in connection with Executive’s relationship
with or employment by the Company or its subsidiaries or affiliates; and
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.  In addition, for purposes of
this Agreement, “Competitive Enterprise” means any business enterprise that
either (A) engaged in any activity that competes anywhere with any activity that
the Company or its subsidiaries or affiliates is then engaged in or (B) holds a
5% or greater equity, voting or profit participation interest in any enterprise
that competes anywhere with any activity that the Company or its subsidiaries or
affiliates is then engaged in; provided, however, if the Company, including its
subsidiaries and affiliates, ceases to do, and intends to exit, a particular
type of business activity, the Company and its subsidiaries and affiliates will
be deemed not to be “then engaged” in such business; further provided, however,
in the case where the activity sought to be engaged in by Executive is retail
banking, the “business enterprise” will be deemed to not be engaged in an
activity that competes with the Company if such business enterprise’s current or
prospective business does not include as a significant component internet
banking.

13)           Remedies.  The Company shall be entitled to injunctive or other
equitable relief to enforce the covenants of this Agreement, such relief to be
without the necessity of posting a bond, cash or otherwise, without limiting
other possible remedies of the Company.  In any action to enforce any provision
of this Agreement, the prevailing party shall recover reasonable attorneys’
fees, costs and expenses from the non-prevailing party.  If any aspect of the
restrictive covenants contained in Sections 9, 10, 11 or 12 are deemed by a
court of competent jurisdiction to be too broad as to time, area or restricted
activity, then such defective aspect shall be reduced to such scope as is
reasonable and enforceable, and the restrictive covenant as so modified shall be
enforceable by injunction or any other legal or equitable remedy.

14)           Consultation with Legal Counsel.  Executive expressly acknowledges
that, before signing this Agreement, Executive was advised of his right to
consult with legal counsel and/or other advisors selected by Executive regarding
the terms and conditions of this Agreement, that Executive knows and understands
the contents of this Agreement and that Executive enters into this Agreement of
his own free will, and without any inducement not described in this Agreement,
and not under duress or coercion of any nature.

15)           Severability.  If any provision of this Agreement should be
declared or determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions will not be affected, and the illegal
or invalid parts, terms or provisions will be deemed not to be a part of this
Agreement.

5


--------------------------------------------------------------------------------




16)           Governing Law. This Agreement will be governed by the laws of the
State of Florida without reference to any principles of conflict of laws.

17)           Arbitration. 

Executive and the Company agree that all controversies that may arise between
Executive and the Company concerning, arising out of or relating to Executive’s
employment, or to the interpretation, construction, performance or breach of
this Agreement (other than injunctive proceedings to enforce Executive’s
obligations under this Agreement), shall be determined by arbitration conducted
in Atlanta, Georgia, before a single arbitrator.  Executive hereby waives the
right to a jury trial on such claims.  Any arbitration under this Agreement
shall be pursuant to the Federal Arbitration Act and the laws of the State of
Florida.  The arbitrator shall be selected, and the arbitration conducted, in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association.  The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.  The arbitrator shall have jurisdiction to award any and
all damages other than injunctive relief.  This jury trial waiver specifically
includes, but is not limited to, employment discrimination claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, Executive Retirement Insurance Security
Act, the Family and Medical Leave Act, and any other federal, state, or local
anti-discrimination statutes.  In the event that suit is filed in court for
injunctive relief, no claim that Executive may seek to assert against the
Company shall be deemed to be a compulsory counterclaim, and any such claim by
Executive shall be brought exclusively by arbitration.

 

Arbitration

 

Accepted:

 

 

 

/s/ DKF

 

Executive’s

 

initials

 

 

 

 

 

/s/ THM

 

Employer’s Initials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18)           Integration.  This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.  This Agreement
supersedes any prior oral or written agreements, drafts, understandings or
representations between Executive and the Company.  No other agreements
regarding Executive’s services or termination, oral or otherwise, shall be
deemed to exist or to bind either party.

19)           Amendments; Modifications; Waivers.  The provisions of this
Agreement may be amended, modified or waived only with the prior written consent
of each party hereto.

20)           Counterparts. This Agreement may be executed in one or more
counterparts.  A copy or facsimile of a signature on this Agreement shall have
the same force and effect as an original signature.

21)           Binding Effect.  This Agreement will be binding upon and inure to
the benefit of the parties hereto and their successors, legal representatives
and assigns.

22)           Construction.  Throughout this Agreement, nouns, pronouns and
verbs will be construed as masculine, feminine, neuter, singular or plural,
whichever will be applicable.  All

6


--------------------------------------------------------------------------------




references herein to “Sections” and paragraphs will refer to corresponding
provisions of this Agreement.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties, and no presumption or burden of proof will
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  The word “including” will mean including
without limitation.   The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

23)           Expenses.  Each of the parties hereto shall pay its own fees and
expenses incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby.

[This space intentionally left blank; next page is signature page.]

7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and intending to be legally bound, the parties to this
Agreement have executed this Agreement as of the day and year first above
written.

 

/s/ DOUGLAS K. FREEMAN

 

 

DOUGLAS K. FREEMAN

 

 

 

 

 

NETBANK, INC.

 

 

 

By:

/s/ THOMAS H. MULLER, JR.

 

 

 

 

Print Name:

Thomas H. Muller, Jr.

 

 

 

 

Title:

Director

 

 

8


--------------------------------------------------------------------------------